       Case 1:19-cr-00251-LM Document 78 Filed 10/06/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW HAMPSHIRE

THE UNITED STATES OF AMERICA

               v.                                            No. 19-cr-00251-LM

JOHNATHON IRISH

           ASSENTED-TO MOTION TO FURTHER EXTEND DEADLINE

       The defense respectfully requests an additional one-day extension of the deadline

to file the defense sentencing memorandum and requests for departure or variance. The

deadline was yesterday, October 5, 2020. The pleading was filed overnight. However,

counsel was unable to file before midnight. Counsel apologizes for the delay and any

inconvenience to the court or the government. Upon being notified of the foregoing,

Assistant United States Attorney Anna Krasinski assented to this motion.

       WHEREFORE the defense requests that the deadline for filing sentencing

memoranda and requests for a departure or variance be extended to October 6, 2020.

Date: October 6, 2020                                        Respectfully submitted,

                                                             /s/ Richard Guerriero
                                                             Richard Guerriero, Esq.
                                                             N.H. Bar ID. 10530
                                                             Lothstein Guerriero, PLLC
                                                             Chamberlain Block Building
                                                             39 Central Square, Suite 202
                                                             Keene, NH 03431
                                                             Telephone: (603) 352-5000
                                                             richard@nhdefender.com

                              CERTIFICATE OF SERVICE

        I hereby certify that this document, filed through the ECF system, will be sent
electronically to registered Participants identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to the nonregistered participants on the date the
document was signed by me.
                                                              /s/ Richard Guerriero
